—Order, Supreme Court, New York County, entered December 1, 1978, amending the caption of this action and for other relief, so far as appealed from is unanimously affirmed, without costs. Special Term was justified in interpreting the plaintiff’s position as not objecting and indeed consenting to the provisions appealed from. Our affirmance is without prejudice to modification of these provisons on proper application at Special Term (or in the case of the proceeding in the Family Court, to the Family Court). Of course the provision for redaction does not authorize any physical alteration or redaction of the original tapes. For purposes of identification, all papers captioned in the name of "Anonymous v. Anonymous” in this case should also carry opposite the caption the New York County Clerk’s Index No. 33238/1978. Concur—Sullivan, J. P., Lane, Markewich, Silverman and Ross, JJ.